374 F.3d 1384
TELEVISA S.A. DE C.V., Plaintiff-Appellant,v.DTVLA WC INC., Defendant-Appellee.
No. 02-56798.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted December 1, 2003.
Filed July 7, 2004.

1
Patricia L. Glaser, H. Seong Kim, Christensen, Miller, Fink, Jacobs, Glaser, Weil & Shapiro, LLP, Helen B. Kim, Fried, Frank, Harris, Shriver & Jacobson, Los Angeles, CA, Douglas H. Flaum, Brett D. Jaffe, Lisa H. Bebchick, Fried, Frank, Harris, Shriver & Jacobson, New York, NY, for Plaintiff-Appellant.


2
Robert D. Crockett, Robert K. Lu, Latham & Watkins, Los Angeles, CA, for Defendant-Appellee.


3
Appeal from the United States District Court for the Central District of California, Lourdes G. Baird, District Judge, Presiding. D.C. No. CV-02-05862-LGB.


4
Before GOODWIN, BEEZER, Circuit Judges, and SCHWARZER, District Judge.*

ORDER

5
After further consideration and review of the parties' supplemental briefs, we conclude that we lack jurisdiction over Televisa's appeal. See Bushley v. Credit Suisse First Boston, 360 F.3d 1149, 1153 (9th Cir.2004).


6
DISMISSED.



Notes:


*
 The Honorable William W Schwarzer, Senior United States District Court Judge for the Northern District of California, sitting by designation